Putnam Investments One Post Office Square Boston, MA 02109 April 30, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Putnam Variable Trust (Reg. No. 33-17486) (811-05346) (the Trust) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Trust, pursuant to Rule 497 under the Securities Act of 1933, supplements dated April 30, 2010 to the prospectuses of the Trust dated April 30, 2010. Any comments or questions concerning this filing should be directed to me at 1-800-225-2465, ext. 17055. Very truly yours, Cynthia Danger Legal Product Specialist cc: Philip W. Romohr, Esq.
